Citation Nr: 0925070	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1972 to March 1973 
and served in the Georgia Army National Guard from August 
1986 to August 1987.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In March 2005, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In May 2005, the Board remanded the Veteran's case to the RO 
for further development.

The Board notes that a November 1973 unappealed rating 
decision denied the Veteran's claim for service connection 
for a back disorder.  That decision is final and may not be 
reopened without receipt of new and material evidence.

Although in appears that, in the June 2009 supplemental 
statement of the case (SSOC), the RO reopened this claim and 
then reviewed it on a de novo basis, that determination is 
not controlling on the Board.  The Board must determine if 
claim was properly reopened.  Only then may it review the 
merits of the appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran's appeal was remanded for further 
development per a May 2005 remand.  Unfortunately, it appears 
that some of the requested development was not completed.  A 
remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998). Accordingly, remand is mandatory.  Id.

Specifically, the May 2005 remand noted that the unappealed 
November 1973 rating decision denied the Veteran's claim for 
service connection for a back disorder.  Thus, new and 
material evidence is needed to reopen the claim.  In June 
2002, the RO received the Veteran's current request to reopen 
his claim.  However, as noted in the May 2005 remand, the RO 
only provided the Veteran with the version of 38 C.F.R. 
§ 3.156(a) effective prior to August 29, 2001.  It did not 
provide him with the amended version applicable to claims 
filed on and after that date.  The Board remanded the 
Veteran's case to allow the RO to provide the Veteran with 
the text of the current regulation regarding the submission 
of new and material evidence.  Although, in a June 2005 
letter, the RO advised the Veteran that "[n]ew and material 
evidence must raise a reasonable possibility of 
substantiating" his claim, such language does not fulfill 
the Board's May 2005 remand directive.  Moreover, the June 
2009 supplemental statement of the case considered the 
Veteran's claim on the merits and did not provide the text of 
the current version of 38 C.F.R. § 3.156(a) as directed by 
the Board.  As such, the claim must be remanded.  Stegall.

Since the 2005 remand, the United States Court of Appeals for 
Veterans Claims in 2007 held in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) that in a claim to reopen VA must look at the 
reasons and bases for the prior decisions and provide a 
notice letter describing, with some degree of specificity, 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found deficient in the prior denial, i.e., the November 
1973 rating decision.  

In April 2003 and June 2005 letters, the RO advised the 
Veteran of the necessity to submit new and material evidence 
to reopen his previously denied claim for service connection 
for a low back disorder.  The June 2005 letter explained what 
new and material evidence was and said that his "claim was 
previously denied because the evidence presented at the time 
of the rating decision was not considered new and material to 
the issue.  Therefore, the evidence you submit must relate to 
this fact."  

The June 2005 letter did not explain to the Veteran what 
specific element or elements were missing at the time of the 
last denial and what evidence would be necessary to 
substantiate that element or elements to establish service 
connection.   At the time of the November 1973 rating 
decision, the RO found that there was no evidence of a back 
disorder in service and no evidence of a post-service 
diagnosed back disorder related to service.  This is the kind 
of information that the June 2005 letter should have provided 
to the Veteran in order to comply with Kent.

As to the Veteran's claim for service connection for a 
bilateral foot disorder, the Board notes that records 
obtained from the Georgia Army National Guard indicate that 
he had a period of active duty for training from January 9 to 
April 17, 1987.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active duty 
for training, or for disability resulting from injury 
incurred in inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002 & Supp. 2008).  When a disability is 
thus incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).

Service treatment records show that, on April 8, 1987, the 
Veteran gave a history of bunions and calluses for 3 years 
and complained of pain on the sole of his right foot for 
three months.  The assessment was callus and bunion and he 
was referred to the podiatry clinic.

Records from the Georgia Department of Corrections indicate 
that the Veteran underwent a left foot bunionectomy with 
internal fixation in October 1997 while incarcerated.  A past 
medical history of a right foot bunionectomy in 1996 was 
noted, although records of that procedure are not in the 
claims files.  Efforts should be made to obtain the 1996 
medical records of the Veteran's right foot bunionectomy.

Further, in rendering the May 2009 medical opinion regarding 
the etiology of the Veteran's claimed bilateral foot 
disorder, it appears that the VA orthopedist who reviewed the 
Veteran's medical records only considered a period of active 
duty from September 1972 to March 1973.  The examiner did not 
review the 1987 National Guard records.  Thus, the Board 
believes that the VA examiner should be requested to review 
these records and provide any additional opinion warranted 
regarding the etiology of the Veteran's claimed bilateral 
foot disorder.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the Veteran 
with notice regarding the information 
needed to reopen his previously denied 
claim for service connection for a low 
back disorder.  As to informing him of 
the evidence necessary to substantiate 
his claim, the letter should include 
the following:

You were previously denied entitlement 
to service connection for a low back 
disorder in November 1973.  Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 
(1991),In order to reopen the claim for 
entitlement to service connection for a 
low back disorder, we need new and 
material evidence.

* To qualify as new, the evidence must 
be in existence and be submitted to VA 
for the first time.  Although VA will 
make reasonable efforts to help you 
obtain currently existing evidence, we 
cannot provide a medical examination or 
obtain a medical opinion until your 
claim is successfully reopened.

* In order to be considered material, 
the additional existing evidence must 
pertain to the reason your claim was 
previously denied.

In a claim for service connection, you 
need to submit (1) competent evidence 
of in-service disease or injury; (2) 
competent evidence of a current 
disability; and (3) competent evidence 
of a relationship between the post 
service disability and a disease or 
injury in service.

At the time of the November 1973 
decision, the evidence of record showed 
that you had not had a back disorder 
since service separation.  The elements 
lacking at the time of the November 
1973 decision were competent evidence 
of an in-service low back disorder and 
competent evidence of a nexus between 
service and any post service low back 
disorder.  Therefore, the evidence you 
submit must relate to one or all of 
these facts in order for the claim for 
service connection to be reopened and 
considered on the merits.

2.	The RO/AMC should request that the 
Veteran provide the names and addresses 
of the medical providers who performed 
his right foot bunionectomy in 
approximately 1996.  Then, the RO/AMC 
should obtain these records.  If the 
records are unavailable, the Veteran 
and his representative should be so 
advised in writing.

3.	Then, the Veteran's claims files should 
be returned to the VA orthopedic 
physician who provided the May 2009 
medical opinion.  If, and only if, that 
VA orthopedist is unavailable, the 
Veteran's claims files be forwarded to 
another VA orthopedist for review.  The 
VA physician should be requested to 
review the April 8, 1987 service 
treatment record from the Georgia Army 
National Guard and the 1996 medical 
records of the right foot bunionectomy 
(if obtained).  The physician must then 
address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current bilateral foot 
disorder is related to the appellant's 
active duty service, including the 
findings noted on the April 8, 1987 
service treatment record. 

A complete rationale should be provided 
for any opinion offered.  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

4.	Then, the RO/AMC should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
RO/AMC should issue a supplemental 
statement of the case that includes the 
text of the current version of 
38 C.F.R. § 3.156(a) and provide the 
appellant and his representative with 
an opportunity to respond.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




